Citation Nr: 0736740	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-03 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected chronic low back strain with degenerative disc 
disease of the lumbar spine (low back disability), currently 
rated as 40 percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1966 to June 1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to a rating in excess 
of 20 percent for the service-connected low back disability.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in December 2003.  

Before the case was certified to the Board on appeal, the 
Waco RO issued a rating decision in November 2004 which 
increased the 20 percent rating to 40 percent for the 
service-connected low back disability, effective from August 
19, 2002, the date on which the RO received the veteran's 
claim for increase.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In a January 2005 rating decision, the RO granted a separate 
10 percent rating for lumbar radiculopathy, L4, right lower 
extremity, as a neurological symptom associated with the 
service-connected low back disability.  The veteran submitted 
a timely notice of disagreement (NOD) with that determination 
in February 2005, asserting that a rating in excess of 10 
percent was warranted for the neurological symptoms 
associated with the low back disability.  The RO subsequently 
issued a statement of the case (SOC) in June 2005.  Although 
the veteran did not submit a VA Form 9, substantive appeal, 
the Board will address the veteran's claim because it 
concerns a separate rating for a symptom associated with the 
service-connected back disability currently on appeal.  

The veteran subsequently relocated to California, and in July 
2006, jurisdiction of the claims folder was transferred to 
the Los Angeles, California RO.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
productive of severe limitation of motion of the lumbar 
spine, and severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief; however, neither 
pronounced intervertebral disc syndrome nor unfavorable 
ankylosis of the lumbar spine is shown.

2.  The neurological symptom of radiculopathy is manifested 
by no more than mild incomplete paralysis of the sciatic 
nerve.

3.  Neither ankylosis of the entire thoracolumbar spine, nor 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during a 12-
month period, is shown.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (prior to September 23, 2002), Diagnostic Codes 5003, 
5292, 5295 (prior to September 26, 2003); Diagnostic Codes 
5237-5243 (in effect since September 26, 2003).  

2.  The criteria for the assignment of a separate rating in 
excess of 10 percent for mild incomplete paralysis 
(neuropathy) of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(prior to September 26, 2003); Diagnostic Code 5293 (from 
September 23, 2002-September 26, 2003); Diagnostic Codes 
5237-5243 (in effect since September 26, 2003); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2002 & 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim, 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran's claim for an increased rating was 
received at the RO in August 2002.  Later that month, the 
veteran submitted a signed statement indicating that he 
understood that VA was required to notify him of information 
and medical or lay evidence that was necessary to 
substantiate his claim.  The statement further indicated that 
the veteran had been informed of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  He 
further indicated that he was aware that he had one year to 
provide any such evidence.  Finally, the veteran indicated 
that he understood the requirements and that he did not have 
any additional evidence to provide other than what he had 
already reported.  

After the initial adjudication of the veteran's August 2002 
claim in September 2002, the veteran submitted another signed 
statement along with his NOD in October 2002, reiterating his 
understanding of VA's duties to notify and assist, and 
specifically indicating that he had no additional evidence to 
submit.

Additionally, at his personal hearing in December 2003, the 
veteran described the severity of his back pain and testified 
that it had increased in severity in recent years.  

Thus, the veteran clearly understood what needed to be shown 
to substantiate his claim for increase.  Furthermore, the 
veteran has not alleged any prejudice as a result of the 
signed waivers, nor has any been shown.  

In January 2007, the veteran received a subsequent notice 
letter advising him as to how disability ratings and 
effective dates are assigned.  

The veteran has, in essence, reported that he has received 
all essential notice, and he had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The veteran seeks a higher rating for the service-connected 
low back strain with degenerative disc disease of the 
lumbosacral spine, currently rated as 40 percent disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38  C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The claim for an increased rating for the service-connected 
low back strain with degenerative disc disease of the lumbar 
spine was received in August 2002.  Approximately one month 
later, in September 2002, amended regulations governing 
ratings for intervertebral disc syndrome were made effective.  
Then, one year later, the regulations governing rating all 
other service-connected disabilities of the spine were 
amended, in September 2003.  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of the appeal, both the former and the 
current schedular criteria are considered.  Should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  

In other words, revised regulations for intervertebral disc 
syndrome (Diagnostic Code 5293) were made effective in 
September 2002, and revised regulations for all other 
disabilities of the spine were made effective in September 
2003.

The veteran's service-connected low back disability is 
currently rated as 40 percent disabling, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (pre-9/26/03) for 
limitation of motion of the lumbar spine.  

Prior to the September 2003 regulatory change, Diagnostic 
Code 5292 (2002) which evaluates limitation of motion of the 
lumbar spine, provides for the assignment of a 20 percent 
disability evaluation for moderate limitation of motion of 
the lumbar spine, and a 40 percent evaluation is assigned for 
severe limitation of motion of the lumbar spine.  A 40 
percent rating is the maximum allowable rating under 
Diagnostic Code 5292.

Prior to the September 2002 regulatory change, Diagnostic 
Code 5293, which evaluates intervertebral disc syndrome, 
allows for the assignment of a 40 percent rating for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating is assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5295, for lumbosacral strain, 
which provides for a 20 percent evaluation for muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
spine motion in standing position.  A 40 percent evaluation 
required severe lumbosacral strain with listing of the whole 
spine to the opposite side; positive Goldthwaite's sign; 
marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  A 40 percent rating is 
the maximum allowable rating under Diagnostic Code 5295.

Ratings in excess of 40 percent under the criteria in effect 
prior to September 2003 are assignable as follows:  A 50 
percent rating is assignable under the old Diagnostic Code 
5289 for unfavorable ankylosis of the lumbar spine, and a 60 
percent rating is assignable under the old Diagnostic Code 
5286 for complete bony fixation (ankylosis) of the spine at a 
favorable angle.  A 60 percent rating is also assigned for 
residuals of a fractured vertebra under the old Diagnostic 
Code 5285, without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast).  There are no 
other applicable diagnostic codes under the pre-2003 
regulations which afford a rating in excess of 40 percent for 
disabilities of the spine.  38 C.F.R. § 4.71a (2002).

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A 60 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Note 1 
provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and 
neurological manifestations are defined as orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

When evaluating neurological disabilities separately, a 10 
percent rating is assigned under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis, a 40 percent rating is assigned for 
moderately severe incomplete paralysis of the sciatic nerve, 
and an 60 percent rating is assigned for severe incomplete 
paralysis, with marked muscular atrophy.  An 80 percent 
rating is assigned under Diagnostic Code 8520 for complete 
paralysis of the sciatic nerve, where the foot dangles and 
drops, no active movement is possible for muscles below the 
knee, and flexion of the knee is weakened or lost.  

A new rating formula for the spine became effective September 
26, 2003.  Disabilities of the spine, such as lumbosacral 
strain (Diagnostic Code 5237) or degenerative arthritis of 
the spine (Diagnostic Code 5242), for example, are to be 
rated pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, as it applies to the 
lumbar spine, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Note 
1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Also effective from September 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243, although the actual criteria remained the same 
except for some minor re-phrasing.  In particular, Diagnostic 
Code 5243 provides the following: Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  It also deleted the old Note 2.

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ray involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
The regulations pertaining to arthritis have not been 
amended.

Likewise, the regulations pertaining to nerve paralysis, or 
neuropathy, have not been amended.  

The veteran's claim for an increased rating for the service-
connected low back disability was received at the RO in 
August 2002.  

At VA examination in September 2002, the veteran reported 
that his back pain had become progressively worse since 
service.  The veteran received epidural injections in the 
late 1970's, which afforded temporary relief for about 11/2 
years.  The pain gradually returned.  Treatment with muscle 
relaxants and pain medications since service have been only 
minimally effective.  The pain was described as low back pain 
which was exacerbated by prolonged standing, walking, bending 
and/or lifting over 20 pounds.  The pain was alleviated by 
rest, heat and ibuprofen of 800 mg daily.  The pain was 
characterized as sharp, non-radiating, on a level of 6 out of 
10, and accompanied by occasional low back stiffness.  
Limitations in his activities of daily living included having 
to stop and rest frequently secondary to pain.  

On examination, the veteran had forward flexion to 75 
degrees, extension backward to 10 degrees, right lateral 
flexion to 20 degrees, left lateral flexion to 25 degrees, 
right rotation to 15 degrees and left lateral rotation to 20 
degrees.  Pain began at 50 degrees of flexion, 5 degrees of 
extension, 10 degrees on right lateral flexion, 10 degrees of 
left lateral flexion, 5 degrees of right rotation and 10 
degrees of left rotation.  Pain was visibly manifested in the 
lumbar spine on motion.  On acute flare-ups of pain, there 
was probably 25 percent less range of motion; however, the 
examiner could not give exact degrees.  There were no 
paravertebral muscle spasms.  There was tenderness to 
palpation of the lumbar spine.  There was no fixed deformity 
of the lumbar spine.  There was no atrophy of the musculature 
of the back.  There were no neurological abnormalities 
associated with the lumbar spine.  X-rays revealed extensive 
degenerative changes involving the lumbar spine at L3-4 when 
compared to previous examination results from September 2000.  
The diagnosis was extensive degenerative disc disease with 
limited range of motion of the lumbar spine.  

Based on that examination report, a September 2002 rating 
decision confirmed and continued the previously assigned 20 
percent rating for the service-connected low back disability.  
The veteran disagreed with that determination.  

In support of his claim, the veteran referred to a VA 
magnetic resonance imaging (MRI) report from May 2003 which 
revealed anterolisthesis of L3/L4 with possible pars 
interarticularis fractures as well at that level.  There was 
evidence of severe posterior disc bulge at L3/4, which was in 
part related to a pseudo-bulge because of the displacement, 
and which caused significant narrowing of the neural foramina 
bilaterally.  There were no other significant bulges or 
herniations identified, but there was significant 
degenerative disease throughout the apophyseal joints 
elsewhere.  

At his personal hearing at the RO in December 2003, the 
veteran testified that he remained on medication for the 
pain, and he had begun physical therapy and started using a 
tens unit.  The veteran testified that he had back pain all 
the time, and also reported tingling in his right leg.  The 
veteran reported that his legs gave out while walking, 
approximately once or twice a month.  The veteran testified 
that he could only stand for about 10 minutes and walk about 
5 feet before the pain became worse.  About every couple of 
months, the veteran has trouble getting out of bed, and has 
to slide out of bed on his knees before he is able to stand 
up.

At VA examination in August 2004 the veteran complained of a 
constant dull ache in his low back region which was moderate 
to severe in intensity.  The veteran reported associated 
weakness and stiffness in the low back area, with episodes of 
flare ups occurring daily about four to five times, with 
sharp, very severe low back pain that radiated to the right 
thigh, which lasted for a few seconds.  The veteran denied 
any precipitating factor, and reported that it could happen 
when walking, sitting or lying down; although, it could be 
relieved by bending the knees closer to the abdomen when the 
flare up was persistent for 5 to 10 minutes.  The TENS unit 
gave him some relief, but only for a short period of time.  
He wore a back brace for about five to six hours per day, 
particularly when at home.  He also used a cane for walking.  
He denied constitutional symptoms of control.  He walked 
daily about one block or 20 minutes, and walked on a 
treadmill about 4 to 7 minutes daily.   He denied 
unsteadiness or a history of falls.  

There was no period of incapacitation from work secondary to 
his low back condition, although the veteran did report some 
limitation of daily activities, particularly when putting on 
his shoes and socks, and also limits his ability to engage in 
other activities such as gardening.  

On examination of the curvature of the lumbar spine, there 
appeared to be no obvious deformity.  There was no 
paravertebral muscle spasms, although there was tenderness to 
palpation along that region.  There was no evidence of 
atrophy of the musculature of the back.  There also appeared 
to be no neurological abnormality associated with the lumbar 
spine.  Flexion was to 45 degrees with pain starting at 45 
degrees and ending at 25 degrees.  With repetitive forward 
flexion, there was further limitation of flexion at 40 
degrees.  Extension was 0 to 15 degrees.  Left lateral 
flexion was 0 to 20 degrees.  Right lateral flexion was 0 to 
20 degrees.  Right and left lateral rotation was 0 to 35 
degrees.  There was evidence of pain on motion.  

During an acute flare up, the examiner estimated that there 
was probably 40 percent limitation of motion due to pain.  
However, the examiner stressed that it was only an estimate, 
as the veteran did not have an acute flare up at the time of 
the examination.  The examiner also estimated that there was 
moderate functional impairment secondary to the veteran's low 
back condition during an acute flare up.  There was also mild 
functional impairment in between flare ups.  

Examination of the lower extremities revealed a negative 
Lasegue test.  There was no sensory deficit.  Motor strength 
was 4/5 bilaterally.  Deep tendon reflexes were 2/4 
bilaterally.  The examiner referred to an August 2004 
computerized tomography (CT) scan of the lumbar spine which 
revealed significant degenerative disc disease at the L3-4 
level.  There was also chronic spondylolysis with Grade I 
anterolisthesis of L3 over L4.  An August 2004 magnetic 
resonance imaging (MRI) of the lumbar spine revealed stable 
L3-4 anterolisthesis (Grade I); multilevel degenerative 
changes of the spine, and Schmorl's nodes.  The examiner's 
diagnosis was chronic low back strain secondary to 
degenerative disc disease at L3-4, with spondylolysis and 
grade I anterolisthesis of L3 over L4, but with no evidence 
of radiculopathy.  

Based on the above findings, the RO issued a rating decision 
in November 2004 which increased the 20 percent rating to 40 
percent for the service-connected chronic low back strain 
with degenerative disc disease of the lumbar spine.  Because 
the effective date of the increase is August 19, 2002, the 
date of the veteran's claim for increase, the only issue left 
to be decided with regard to the orthopedic symptoms 
associated with the low back disability is whether the 
veteran is entitled to a rating in excess of 40 percent.  

While that claim was pending, the RO issued another rating 
decision in January 2005 which granted service connection and 
assigned a separate 10-percent rating for lumbar 
radiculopathy, L4, right lower extremity, effective from 
October 18, 2004.  

VA outpatient records show a diagnosis of spinal stenosis in 
March 2005.  

At VA examination in January 2007, the veteran walked with a 
significant limp.  He had not undergone any back surgeries.  
The veteran described his pain as generally 5 out of 10 in 
intensity, but it would flare daily to 8 out of 10 in 
intensity with over-activity.  The veteran was retired, so he 
did not miss work due to his back pain.  Additionally, the 
veteran did not have incapacitating episodes in the past 12 
months.

Examination of the lumbar spine revealed moderate tenderness 
to palpation over the lower lumbar spine.  The veteran ha 
lumbar forward flexion from 0 to 30 degrees and then limited 
by pain.  Extension was from 0 to 10 degrees and then limited 
by pain.  Lateral bending was from 0 to 15 degrees to the 
left and right, and then limited by pain.  Axial rotation was 
from 0 to 20 degrees to the left and right and then limited 
by pain.  Motor testing of the bilateral lower extremities 
revealed 4/5 motor strength for quadriceps, hamstrings, 
tibialis anterior, gastrocnemius, soleus and extensor 
hallucis longus muscle groups.  Sensation was decreased over 
the anterior aspect of the bilateral thighs.  The veteran had 
positive straight leg raise of the bilateral lower 
extremities at 40 degrees of hip flexion.  The veteran had 2+ 
patellar reflexes to the bilateral lower extremities.  The 
veteran's lumbar range of motion was limited by pain, but not 
weakness, fatigability, incoordination, lack of endurance 
with repetitive motion or flares.  X-rays of the lumbar spine 
showed evidence of grade 1 anterolisthesis of L3 on L4.  The 
veteran had degenerative disc disease, worse at L3 to L4.  
Additionally, the veteran had evidence of extensive anterior 
osteophyte formation throughout the lumbar spine.  

The diagnosis was Grade 1 anterolisthesis of L3 on L4; 
degenerative disc disease from L3 to L4; and diffuse 
degenerative changes of the lumbar spine.

In sum, the medical evidence in this case reveals that the 
veteran has severe pain in the lumbar spine with consistently 
severe limitation of flexion and extension of the lumbar 
spine.  Rotation, and lateral flexion have also been 
significantly limited at times, with pain accompanying all 
movements, according to the VA examination reports.  The 
veteran has been compensated accordingly, with the assignment 
of a 40 percent rating, the highest possible rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 for limitation of 
motion of the lumbar spine, or 5295 for lumbosacral strain.  
A review of the medical evidence shows that a rating in 
excess of 40 percent is not assignable under the old criteria 
because the medical evidence in this case has never shown 
that the veteran exhibits residuals of a fractured vertebra, 
with abnormal mobility requiring neck brace (jury mast) 
(Diagnostic Code 5285), unfavorable ankylosis of the lumbar 
spine (Diagnostic Code 5289) or complete bony fixation 
(ankylosis) of the spine at a favorable angle (Diagnostic 
Code 5286).  Additionally, a rating in excess of 40 percent 
is not assignable under Diagnostic Code 5293 because the 
evidence does not demonstrate that the veteran has pronounced 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5293 (2002).  The medical 
evidence does not demonstrate that the veteran suffers from 
painful sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  The veteran has 
slight numbness and tingling in the thigh area; however, it 
does not appear to impact the veteran's function or limit his 
activities to more than a mild degree.  

Likewise, a rating in excess of 40 percent is not assignable 
under the criteria for rating intervertebral disc syndrome, 
effective from September 23, 2002.  To warrant a higher, 60 
percent rating under Diagnostic Code 5293, the evidence would 
have to show that the veteran had incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past 12 months.  Although the 
veteran has regularly reported significant flare-ups of his 
lumbar spine pain, the record does not support a finding of 
incapacitating episodes, requiring bed rest prescribed by a 
physician.  Moreover, the examiner in January 2007 
specifically noted that there was no history of 
incapacitating episodes.  There is no doubt that the veteran 
has flare-ups of his back pain, which can occur quite 
frequently and which have been documented in the record by 
the veteran and VA physicians; however, a flare-up of back 
pain and other symptoms does not necessarily equate to an 
incapacitating episode as defined by regulation.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (9/23/02-9/26/03) and 
Diagnostic Code 5243 (from 9/26/03) specifically define an 
"incapacitating episode" as period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  It is certainly possible that the veteran has 
experienced incapacitating episodes; however, the record does 
not support a finding of incapacitating episodes having a 
total duration of at least six weeks during a twelve month 
period.  As such, a rating in excess of 40 percent is not 
warranted based on incapacitating episodes.  

Likewise, under the revised criteria under the General Rating 
Formula, the assignment of a rating in excess of 40 percent 
is not applicable because the veteran does not have ankylosis 
of the spine.  

Because the veteran's orthopedic symptoms have been 
appropriately rated under Diagnostic Code 5292 for limitation 
of motion, the RO assigned a separate rating for the 
veteran's neurological symptomatology associated with the 
service-connected low back disability.  Lumbar radiculopathy 
at L4 was first noted on magnetic resonance imaging (MRI) 
report dated October 18, 2004, and the evidence does not 
support a finding of more than mild incomplete paralysis of 
the right lower extremity.  Although the VA examiner in 
August 2004, indicated that the veteran's functional 
impairment was moderate during flares, the degree of 
functional impairment was based primarily on pain, and not 
weakness, or numbness.  The medical examiner in January 2007 
noted a decreased sensation in the thighs, and slightly 
decreased motor strength in the lower extremities; however, 
there was no suggestion that the neurological component 
(radiculopathy) was more than mild.  The veteran does not 
have foot drop, and his sensory deficit is slight.  The 
veteran does have neurological symptomatology associated with 
the lumbar spine disc disorder, and the regulations permit 
the assignment of separate ratings for chronic orthopedic and 
neurological manifestations associated with intervertebral 
disc syndrome; however, the medical evidence fails to show a 
neurological deficit that is more than mild in degree.  Thus, 
a separate rating in excess of 10 percent for the lumbar 
radiculopathy at L4 is not warranted.  As noted above, the 
severe pain associated with the low back disability is 
sufficiently compensated for with the assignment of a 40 
percent rating based on severe limitation of motion with 
pain.  The neurological criteria encompasses an incomplete 
paralysis, with associated symptoms such as atrophy, foot 
drop, and the inability to use muscles.  There is no medical 
evidence indicating that the veteran's neurological 
manifestations are more than mild.  The veteran has 
consistently denied bowel and bladder impairment, and the 
veteran's neurological impairment does not result in falls or 
the inability to walk.  Applying the veteran's neurological 
manifestations of intervertebral disc syndrome to the 
criteria for rating paralysis of the sciatic nerve, under 
Diagnostic Code 8520, the criteria are not met for the 
assignment of a rating in excess of 10 percent, for mild 
incomplete paralysis of the left sciatic nerve.  

In conclusion, the evidence weighs against the assignment of 
a rating in excess of 40 percent rating for the orthopedic 
manifestations associated with the service-connected low back 
disability; and weighs against the assignment of a rating in 
excess of 10 percent for the neurological manifestations of 
the service-connected low back disability.  The preponderance 
is against the claims for ratings in excess of 40 percent for 
the service-connected chronic low back strain with 
degenerative disc disease, and 10 percent for the service-
connected lumbar radiculopathy at L4, and the doctrine of 
reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

An increased rating for the service-connected chronic lumbar 
strain with degenerative disc disease is denied.  

An increased rating for the lumbar radiculopathy at L4 is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


